

116 S4766 IS: Chai Suthammanont Remembrance Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4766IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Warner (for himself, Mr. Kaine, Mr. Cardin, Mr. Van Hollen, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure that personal protective equipment and other equipment and supplies needed to fight coronavirus are provided to employees required to return to Federal offices, and for other purposes.1.Short titleThis Act may be cited as the Chai Suthammanont Remembrance Act of 2020.2.Telework, leave, and returning to work for Federal employees(a)Issuance of policies and procedures by agenciesNot later than 30 days before the date on which an agency plans to reopen a facility and after consultation with the Chief Human Capital Officer and director of administration or the equivalent, the head of an agency shall publish on the website of that agency a reopening plan that details the procedures and policies related to sending employees back to workstations during the covered period that includes the following:(1)The personal protective equipment that will be provided by the agency, the additional cleaning protocols to be implemented, and efforts to ensure social distancing at worksites.(2)The actions the agency will take to protect employees who are required to work in locations outside of Federal office buildings for activities such as audits and inspections.(3)The requirements that members of the public must meet in order to enter Federal office spaces.(4)A description of the proper contingencies for employees who have a high risk of contracting coronavirus.(5)Ensures the continuity of operations, including plans to reverse reopening measures if there is a resurgence in coronavirus cases in certain geographic areas.(b)Inspectors general reviewNot later than 6 months after the date of the enactment of this section, the inspector general for each agency shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review on whether that agency has provided adequate personal protective equipment for the employees who are returning to a Federal office location for the agency and published the policies and procedures required pursuant to subsection (a).(c)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Covered periodThe term covered period means a period during which a nationwide declaration of a public health emergency by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect.